Citation Nr: 1432162	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO. 09-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a compensable rating for service-connected status post incarcerated left inguinal herniorrhaphy.

2. Entitlement to service connection for hypertension, to include as secondary to status post incarcerated left inguinal herniorrhaphy.

3. Entitlement to an initial compensable rating for service-connected bilateral varicoele and intratesticular cysts with left groin entrapment neuritis, as secondary to status post incarcerated left inguinal herniorrhaphy.

4. Entitlement to an initial compensable rating for service-connected scars, as secondary to bilateral varicoele and intratesticular cysts with left groin entrapment neuritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2008 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. In the July 2008 decision the RO denied a compensable rating for a service-connected left inguinal hernia, and in December 2009 the RO declined to reopen the Veteran's claim for service connection for hypertension.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted evidence of unemployability and has repeatedly indicated that he is currently employed. Therefore, the Board finds that the issue of TDIU has not been raised by the record.

In September 2013, the Board reopened the Veteran's previously denied claim for service connection for hypertension, and remanded the underlying merits of the issue along with the Veteran's increased rating claim for additional development. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to initial compensable ratings for bilateral varicoele and intratesticular cysts with left groin entrapment neuritis and scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's status post incarcerated left inguinal herniorrhaphy is manifested by pain alleviated by use of a truss. There has been no recurrence during the period on appeal.

2. Hypertension is not shown to be causally or etiologically related to an in-service event, injury or disease, to have been caused or aggravated by another service-connected disability, or to have manifested in service or within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for status post incarcerated left inguinal herniorrhaphy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7338 (2013).

2. The criteria for service connection for hypertension, to include as secondary to service-connected status post incarcerated left inguinal herniorrhaphy, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in March 2008, prior to the initial unfavorable adjudication in July 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified private treatment records have been obtained and associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in April 2008 and October 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for a compensable rating for a left inguinal hernia and service connection for hypertension. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran and his representative contend that the Veteran's October 2013 examination concerning his hypertension and left inguinal hernia was inadequate. It is first argued that the VA examiner in this case was a physician's assistant, and not a physician. While this is a factor that can be considered in assigning probative weight to medical opinions, the mere fact that the examiner was a physician's assistant does not, on its face, render the examiner or his opinion incompetent. See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007). Thus, there is no reason to find the examiner incompetent solely based on his status as a physician's assistant. 

The Veteran further alleged that the examiner admitted to not knowing how to work the blood pressure machine well. Even assuming that the examiner made the statement, and that it was made in earnest, there is no objective evidence that the readings taken during the examination are inaccurate. Further, the readings taken at the examination only go to establish the presence of a current disability, a point which the examiner conceded. Thus, the Board finds that such a statement does not render the examiner not competent or the examination inadequate. The Veteran's other complaints concerning the fact that the examiner could not log into the computer and the length of the examination have no bearing on whether the examiner was medically competent to provide the examination or render an opinion. 

The representative also argues that the October 2013 examiner did not consider the Veteran's complaints of left groin pain when evaluating his status post incarcerated left inguinal herniorrhaphy. However, the Veteran has already been granted service connection for left groin entrapment neuritis, and therefore that particular disability is contemplated by its currently assigned rating. The examiner also performed a full peripheral nerve examination and noted the Veteran's complaints of pain associated with his status post incarcerated left inguinal herniorrhaphy in the examination report, and therefore clearly took the Veteran's statements into account

Finally, the representative argues that because the examiner did not directly address the concept of "pre-hypertension," the examiner must not have been aware of it, and therefore the examiner was not competent. First, the examiner did in fact consider that the Veteran had "pre-hypertensive" diastolic levels while in service, including on his separation examination. Therefore, regardless of whether the examiner used the term "pre-hypertension" or not, the examiner took into account the noted elevations in diastolic blood pressure when rendering his opinion. Further, the fact that the examiner did not discuss the concept of pre-hypertension in such terms does not indicate that the examiner was not competent to render an opinion as to the nature and etiology of the Veteran's current hypertension. Therefore, the Board finds that there is no evidence that the examiner was not competent or the examination report inadequate, and thus a remand for a new VA examination is not warranted in this case.

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Rating Claim

The Veteran contends that he is entitled to a compensable rating for service-connected status post incarcerated left inguinal herniorrhaphy ("left inguinal hernia"). The Board will first address the schedular considerations for the increased rating claim, followed by the extraschedular considerations.

A. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14. The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's left inguinal hernia is rated at a noncompensable level under Diagnostic Code 7338. 38 C.F.R. § 4.114, Diagnostic Code 7338. Under Diagnostic Code 7338, small inguinal hernia that is reducible or without true hernia protrusion, warrants a noncompensable (0 percent) rating. Id. Inguinal hernia that is not operated, but is remediable, also warrants a noncompensable (0 percent) rating.

A 10 percent rating is warranted for postoperative recurrent inguinal hernia that is readily reducible and well supported by truss or belt. Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling. Large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling. 

An additional 10 percent is to be added for bilateral involvement, provided the second hernia is compensable. 38 C.F.R. § 4.114, Diagnostic Code 7338, Note 1. This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree. Id.

In this case, the preponderance evidence is against a finding that the Veteran's left inguinal hernia warrants a compensable rating. Both the July 2008 and October 2013 VA examiners noted that no left inguinal hernia was detected during the examination. The VA and private treatment records are also silent for any evidence of post-operative recurrence of the Veteran's left inguinal hernia of any size or reducibility. VA treatment records do reflect that the Veteran was prescribed a truss for pain associated with his hernia, and the Veteran has repeatedly stated that he wears a supportive device to alleviate some of the pain, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, the Veteran has not at any point reported recurrence of his hernia, even assuming that it is a lay-observable disability. Id. As there is no medical or lay evidence indicating that the Veteran's disability has at any point during the period on appeal been characterized by post-operative recurrent, readily reducible hernias, the preponderance of the evidence is against a finding that the Veteran's current disability more nearly approximates the disability level contemplated by a 10 percent rating for an inguinal hernia.

No additional higher or alternative ratings under different Diagnostic Codes in can be applied in this case. The Board acknowledges that there is some medical evidence of a right inguinal hernia, specifically the presence of bilateral scarring, which potentially raises the possibility of granting a 10 percent rating based on bilateral inguinal hernias. There is no medical evidence, however, that the right inguinal hernia was incurred in or is otherwise related to the Veteran's military service, to include his service-connected residuals of left inguinal hernia. Further, the Veteran has at no point indicated that this right inguinal hernia is either related to his active duty service or his currently service-connected left inguinal hernia. In the absence of evidence linking a right inguinal hernia to the Veteran's military service or service-connected disability, a 10 percent rating under Diagnostic Code 7338 is not warranted. 38 C.F.R. § 4.114, Diagnostic Code 7338, Note 1.
The Board has also considered the propriety of separate, compensable ratings for the Veteran's post-operative scars and neurologic manifestations. However, a November 2012 rating decision granted service connection for bilateral post-operative scars and bilateral varicoele and intratestisticular cysts with left groin entrapment neuritis, with both disabilities being assigned noncompensable ratings. The Veteran filed a December 2012 notice of disagreement with respect to the ratings assigned for both disabilities, but no statement of the case was ever issued. In light of the fact that the Veteran has separately expressed disagreement with those ratings, but no appeal has been properly perfected, the Board finds the appropriate action is to remand the those claims for the issuance of a statement of the case, as discussed in further detail below.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a compensable rating for the Veteran's service-connected status post incarcerated left inguinal herniorrhaphy. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the periods on appeal. Any further increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected left inguinal hernia is manifested by pain and the use of a truss to alleviate pain. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the Schedule of Ratings for the Digestive System. See 38 C.F.R. § 4.114, Diagnostic Code 7338. With respect to inguinal hernias, the Rating Schedule contemplates size, recurrence, reducibility, operability, and whether support is present or not. Id. In summary, the schedular criteria for disabilities of the digestive system contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to digestive disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional or unusual about the Veteran's left inguinal hernia because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration of the Veteran's left inguinal hernia is not warranted in this case.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include hypertension, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For hypertension, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection hypertension, to include as secondary to status post incarcerated left inguinal herniorrhaphy. The Board finds that service connection for hypertension is not warranted on a direct, secondary, or presumptive basis. Each theory will be addressed in turn.

First, service connection on a direct basis is not warranted. The Veteran has a current diagnosis of hypertension, and therefore the first element of service connection (a current disability) has been met.

Turning to the second element, the preponderance of the evidence is against a finding of an in-service event, injury, or disease. The Veteran has indicated that he suffered from high blood pressure in service. However, the Veteran is not competent to diagnose himself as having had hypertension in service, as to do so requires medical testing and expertise in cardiology. Jandreau, 492 F.3d at 1377. As such, the presence of an in-service event, injury, or disease must be determined based on the medical evidence of record.

The Veteran's service treatment records are silent for any diagnosis or complaints of hypertension or any associated symptoms. The records do contain notations of the some elevated diastolic blood pressure, but predominantly reflect that it was normal throughout service. The Veteran's May 1990 separation examination noted slightly elevated diastolic pressure, but did not provide a diagnosis of hypertension, nor did it note any complaints of hypertension or its associated symptoms. July 1988 and March 1990 dental questionnaires reflect that the Veteran reported no history of hypertension or any other heart problems. Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against a finding of an in-service event, injury, or disease.

Moreover, even assuming the presence of an in-service event, injury or disease, the preponderance of the evidence is against a finding that the Veteran's hypertension is causally or etiologically related to his service. The Veteran has indicated that his hypertension has been persistent since his separation from service, and the Veteran is competent to report continuous treatment for or symptoms of hypertension. Jandreau, 492 F.3d at 1377. However, the Veteran is not competent to opine as to the presence of a causal relationship between his current disability and his active duty service, as to do so requires medical training and expertise. Id.

The October 2013 VA examiner opined that it was less likely than not that the Veteran's hypertension was related to service, as the Veteran reported that he began taking medication for hypertension in 1992 or 1993, some 2 to 3 years after his separation  from service. The examiner indicated while there were some notations of elevated diastolic blood pressures, these levels were linked to pain the Veteran was experiencing in sick call and that the readings eventually normalized, which rules out the presence of a chronic condition. Again, the representative argues that the examiner did not consider "pre-hypertension," and that this should have factored into the examiners opinion as to the presence of a nexus. However, the examiner noted instances of elevated diastolic blood pressure in his opinion, and therefore clearly considered the presence of levels that correlate with pre-hypertension, even if the examiner did not use that precise phrase.

As discussed above, the Board finds that the examiner is both competent and credible, and as the opinion is supported by a well-reasoned rationale, it is entitled to significant probative weight. Rodriguez-Nieves, 22 Vet. App.at 302-05. Finally, VA treatment records reflect treatment for hypertension, but do not contain any opinions linking the Veteran's current disability to his active duty service. No other medical evidence or opinions are of record.

Based on the competent, credible, and probative lay and medical evidence of record, the Board finds the preponderance of the evidence is against a finding that the Veteran's hypertension is causally related to an in-service event, injury or disease. As the third element is not met, direct service connection for hypertension is not warranted. 38 C.F.R. § 3.303.

Second, service connection for hypertension as secondary to service-connected status post incarcerated left inguinal herniorrhaphy is not warranted in this case. The Veteran is diagnosed with hypertension, and service connection for status post incarcerated left inguinal herniorrhaphy has been granted. Therefore, the threshold requirements for secondary service connection, a current disability and another separate service-connected disability, have been met. 38 C.F.R. § 3.310.

However, the preponderance of the evidence is against a finding that the Veteran's hypertension was caused or aggravated by the Veteran's service-connected status post incarcerated left inguinal herniorrhaphy. The Veteran and his representative have argued that the Veteran's hypertension is aggravated by the pain he experiences due to his left inguinal hernia. While the Veteran is competent to report symptoms such as pain, the Veteran is not competent to state that the pain he experiences either caused his hypertension or has permanently worsened it beyond its natural progression, as such a determination requires medical expertise. Jandreau, 492 F.3d at 1377. Therefore, the issue of whether the Veteran's hypertension was caused or aggravated by his left inguinal hernia must be decided based on the medical evidence of record.

The October 2013 VA examiner opined that it was less likely than not that the Veteran's hypertension was caused or aggravated by his left inguinal hernia. With respect to causation, the examiner stated that the Veteran's service-connected disability.  Further, he relied on the facts that its residuals are not consistent with known identifiable causes of hypertension, that the Veteran's blood pressure levels were predominantly normal while in service, and that medical literature indicates that as an individual ages it is natural for blood pressure to increase as well. Concerning aggravation, the examiner stated that while medical literature reflects a correlation between pain and temporary increases in blood pressure, there is no support for a link between chronic pain and a permanent increase in blood pressure, as required for aggravation. The examiner is competent and credible, and provided a well-reasoned rationale for the opinions. As such, the VA examiner's opinion is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

Also of record is an August 2011 letter from a private physician. In the letter the physician indicated that he treats the Veteran for hypertension, and that in his opinion the elevations in the Veteran's blood pressure "may be exacerbated by chronic pain from chronic groin pain status post inguinal hernia repair." There is no evidence that the physician is not competent or credible. However, the use of the words "possible," "may," or "can be" make a doctor's opinion speculative in nature. See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). As the opinion is speculative in nature, it is not a sufficient basis upon which to support a claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). Therefore, the private medical opinion is entitled to no probative weight concerning the issues of causation and aggravation.

As stated above, VA treatment records reflect treatment for hypertension, but contain no opinions indicating that the Veteran's hypertension was either caused or permanently worsened beyond its normal progression by the service-connected disability. Based on the competent, credible, and probative lay and medical evidence of record, the Board finds the preponderance of the evidence is against a finding that the Veteran's hypertension was caused or aggravated (i.e. permanently worsened beyond its natural progression) by the service-connected left inguinal hernia. As such, service connection for hypertension on a secondary basis is not warranted. 38 C.F.R. § 3.310.

Third, the Veteran's hypertension cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309. The Veteran has been diagnosed with hypertension, which a listed chronic disease, and therefore is eligible for presumptive service connection. 38 C.F.R. §§ 3.307(a), 3.309(a). 

However, the Veteran's hypertension did not manifest to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307(a)(3). The Veteran and his representative have argued that while the Veteran's blood pressure levels were not hypertensive within one year of the Veteran's separation from service, they were "pre-hypertensive," which is indicative that a person will develop hypertension later on. However, presumptive service connection for chronic diseases requires manifestation to a degree of 10 percent or more within the first year following service. 38 C.F.R. § 3.307(a)(3). 

A ten percent rating for hypertension is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, Diagnostic Code 7101. Here, the medical evidence does not show, and the Veteran has not argued, that during the one year period following his separation from service he had diastolic pressure of predominantly 100 or more or systolic pressure of 160 or more. Further, the evidence does not reflect that the Veteran has a history of diastolic pressure of 100 or more, and the Veteran did not begin taking medication for hypertension until his diagnosis in 1992 or 1993, which is outside of the presumptive period. Therefore, the Board finds that the Veteran's hypertension cannot be service-connected on a presumptive basis as there is no evidence of manifestation to a degree of 10 percent or more within one year of his separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309.

Finally, the Veteran cannot service connect his hypertension on the basis of continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. Again, hypertension is a listed chronic disease, and therefore service connection can be established via continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309(a); Walker, 708 F.3d 1331. 

However, continuity of symptomatology has not been shown in this case. The Veteran's service treatment records are silent for any complaints of symptoms of hypertension. The Veteran's May 1990 separation examination is negative for a diagnosis or notation of high blood pressure or hypertension. Although there were some notations of elevated diastolic blood pressure in service, the Veteran's blood pressure was largely noted as normal, and these instances of elevation did not result in a diagnosis of hypertension or additional medical observation. Rather, current medical evidence shows that those were acute instances associated with treatment for other issues. While the Veteran has stated he had hypertension in service, the Veteran is not competent to diagnose himself as having had hypertension in service. Jandreau, 492 F.3d at 1377. Thus, the preponderance of the evidence is against a finding that hypertension manifested in service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity. 38 C.F.R. § 3.303(b). Therefore, service connection based on continuity of symptomatology is not warranted.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's hypertension is causally related to his service, was caused or aggravated by his service-connected status post incarcerated left inguinal herniorrhaphy, or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to a compensable rating for service-connected status post incarcerated left inguinal herniorrhaphy is denied.

Entitlement to service connection for hypertension, to include as secondary to status post incarcerated left inguinal herniorrhaphy, is denied.


REMAND

When a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). An NOD is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. The RO granted service connection for bilateral varicoele and intratesticular cysts with left groin entrapment neuritis and service-connected post-operative scars in November 2012 and assigned a noncompensable rating for both disabilities. The Veteran's representative then submitted a December 2012 notice of disagreement as to both issues. This constitutes a notice of disagreement as to the assigned ratings for both disabilities. No SOC has been issued.

As an NOD has been filed, a remand is required for the issuance of an SOC and to provide the Veteran with an opportunity to perfect an appeal as to the issues of entitlement to initial compensable ratings for service-connected bilateral varicoele and intratesticular cysts with left groin entrapment neuritis and service-connected post-operative scars.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the issues of entitlement to initial compensable ratings for service-connected bilateral varicoele and intratesticular cysts with left groin entrapment neuritis and service-connected post-operative scars.

Advise the Veteran of the procedural requirements to continue an appeal of these issues. If, and only if, the Veteran files a timely substantive appeal, the issues should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


